EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Angelo Gaz on 6/21/22.
The application has been amended as follows: 
1. (Currently amended) An acoustic resonator, comprising: 
a piezoelectric plate having front and back surfaces, the back surface facing a substrate, a portion of the piezoelectric plate forming a diaphragm spanning a cavity in the substrate; and 
a conductor pattern on the front surface, the conductor pattern comprising a multi-pitch interdigital transducer (IDT), interleaved fingers of the IDT on the diaphragm, wherein 
the multi-pitch IDT is divided along its length into three sections, with each section having at least three interleaved fingers and a respective pitch different from a pitch of each other section, wherein 
a pitch of the multi-pitch IDT is ρ(1 + δ) for a first of the three sections, 
a pitch of the multi-pitch IDT is ρ for a second of the three sections, 
a pitch of the multi-pitch IDT is ρ(1 - δ) for a third of the three sections, 
where ρ is a nominal pitch and δ is equal to 0.004,
δ is selected to attenuate by at least 5 dB; and 
the resonator is a shunt resonator of a passband ladder filter having a series resonator with a multi-pitch IDT having a δ that is 0.003.

12. (Currently amended) A filter device, comprising: 
a piezoelectric plate having front and back surfaces, the back surface facing a substrate, portions of the piezoelectric plate forming a plurality of diaphragms spanning respective cavities in the substrate; 
a conductor pattern on the front surface, the conductor pattern comprising a plurality of interdigital transducers (IDTs), interleaved fingers of each IDT on a respective diaphragm of the plurality of diaphragms, 
wherein a first IDT and a second IDT from the plurality of IDTs are each a multi- pitch IDT, wherein 
the first IDT and the second IDT are each divided along its length into two or more sections, with each section having at least three interleaved fingers and a respective pitch different from a pitch of each other section, wherein 
the first IDT is part of a series resonator of a passband ladder filter having at least one series resonator and at least one shunt resonator, 
the second IDT is part of a shunt resonator the passband ladder filter, 
a pitch of the first IDT and the second IDT are each ρ(1 + δ) for a first of the three sections, 
a pitch of the first IDT and the second IDT are each ρ for a second of the three sections,
a pitch of the first IDT and the second IDT are each ρ(1 - δ) for a third of the three sections, where ρ is a nominal pitch and δ is greater than or equal to 0.003 and less than or equal to 0.005; 
δ is selected to attenuate series resonator by at least 5 dB; and 
a δ of the second IDT is different from δ of the first IDT.

Allowable Subject Matter
Claims 1-4, 12-14, 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art of record, Tai US 7,965,015, Ito US 10,389,391, Bauer US 7,042,132, together discloses an acoustic resonator comprising a piezoelectric plate forming a diaphragm spanning a cavity in a substrate; IDT on the diaphragm, the IDT is a multi-pitch IDT with three sections having ρ(1 + δ), ρ, ρ(1 - δ) pitches for the three sections; but does not disclose δ is selected to attenuate a largest spurious mode of the series resonator by at least 5 dB, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamamoto US 2021/0399709, Igaki US 7,679,474, Kishino US 9,978,927, Yamaji US 8,994,472, Yamanaka US 8,803,625, Yamanaka US 8,736,140, each discloses IDT with pitch/distance variation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/
Examiner, Art Unit 2843                                                                                                                                                                                             
/Samuel S Outten/Primary Examiner, Art Unit 2843